                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:13-cv-429-MOC-DCK

NANCY FARRAR,                       )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                          ORDER
                                    )
COMMERICAL RECOVERY                 )
SYSTEMS, INC.,                      )
                                    )
            Defendant.              )
____________________________________)

       THIS MATTER is before the Court on its own motion following Plaintiff’s failure to

respond to the Court’s Show Cause Order entered May 2, 2019. See (Doc. No. 9).

       In the Court’s prior Order, the Court ordered Plaintiff, within thirty days, to explain why

this action should not be dismissed for failure to prosecute. The Order expressly stated that if

Plaintiff failed to respond within thirty days, this action would be dismissed without prejudice and

without further notice to Plaintiff. Plaintiff has failed to respond to the Court’s Order. Therefore,

this action will be dismissed without prejudice and without further notice to Plaintiff.

       IT IS THEREFORE ORDERED THAT:

       (1) This matter is hereby dismissed without prejudice.

       (2) The Clerk is instructed to terminate this action.




                                         Signed: September 3, 2019




                                                -1-
